El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
Antonio Valle Bonilla y Ramón Vega Soltero compare-cieron ante notario público, exponiendo el primero que lo bacía “en sn carácter de Presidente de la Sociedad Civil ‘Cuna de Betances,’ establecida en Cabo Rojo, autorizado debidamente para este acto por la Junta General de Accio-nistas de dicba misma sociedad”, y otorgaron una escritura por virtud de la cual se bizo constar que la Sociedad “Cuna de Betances” babía tomado a préstamo al segundo compa-reciente la suma de $1,800 y para garantizar la deuda consti-tuía hipoteca sobre una finca urbana de que la sociedad era dueña y que tenía inscrita a su nombre en el Registro de la Propiedad de San Germán.
Presentada la escritura, acompañada de copia certificada y jurada del acuerdo de la Junta General de Accionistas de la Sociedad a que la escritura se refiere, el registrador se negó a inscribirla “por observar que la deudora hipotecante es una sociedad privada, no habiéndose acreditado en forma legal que la misma baya presentado al Secretario Ejecutivo de Puerto Rico las cláusulas de incorporación para así tener capacidad jurídica para contratar, de acuerdo con lo dis-puesto en el título I, capítulo I, artículos I y VIII de la Ley aprobada por la Asamblea Legislativa de Puerto Rico de fecha 9 de marzo de 1911, denominada ‘ ‘ Corporaciones pri-vadas”, libro I, capítulo II, artículo 28 del vigente Código Civil; y por observarse además que no se puede aceptar que tal sociedad civil esté formada y se rija por las disposi-ciones del libro IV, título VIII, capítulo I del referido texto legal, porque no se hace constar en la escritura el origen de *207dicha sociedad ni la forma de su constitución y demás cir-cunstancias propias del caso requeridas por la Ley, para que pudiera considerarse también con capacidad jurídica para contratar. ’ ’
Quizá tenga razón el registrador. Tal vez la Sociedad Civil “Cuna de Betances” no se encuentra debidamente constituida; pero como la casa que grava está inscrita a su nombre en el registro, no precisa indagar más, pues dispone del inmueble quien del registro aparece con derecho para ello. En tal virtud, resolvemos que debió verificarse la ins-cripción solicitada.

Se revoca la nota recurrida.